NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

GREGORY DEMETRUIS WEDLOW,          )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-1383
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 31, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Highlands County; Peter F. Estrada,
Judge.

Gregory Demetruis Wedlow, pro se.


PER CURIAM.

             Affirmed. See State v. Matthews, 891 So. 2d 479 (Fla. 2004); Hughes v.

State, 22 So. 3d 132 (Fla. 2d DCA 2009); Waiter v. State, 965 So. 2d 861 (Fla. 2d DCA

2007); Vidak v. State, 793 So. 2d 27 (Fla. 2d DCA 2001); Haynes v. State, 106 So. 3d
481 (Fla. 5th DCA 2013); Cooper v. State, 902 So. 2d 945 (Fla. 4th DCA 2005).



CASANUEVA, CRENSHAW, and BLACK, JJ., Concur.